
	

113 HR 945 IH: To remove from the John H. Chafee Coastal Barrier Resources System the areas included in Indian Peninsula Unit FL–92 and Cape San Blas Unit P–30 in Florida.
U.S. House of Representatives
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 945
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2013
			Mr. Southerland
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To remove from the John H. Chafee Coastal Barrier
		  Resources System the areas included in Indian Peninsula Unit FL–92 and Cape San
		  Blas Unit P–30 in Florida.
	
	
		1.Removal from John H. Chafee
			 Coastal Barrier Resources System of areas comprising Indian Peninsula Unit
			 FL–92 and Cape San Blas Unit P–30, FloridaThe areas comprising John H. Chafee Coastal
			 Barrier Resources System Indian Peninsula Unit FL–92 and Cape San Blas Unit
			 P–30 in Florida immediately before the enactment of this Act are not part of
			 such system, and maps relating to such units are hereby removed from the maps
			 referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C.
			 3503(a)).
		
